Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The received amendment to the claim 21 to address outstanding claim objection is acceptable and entered. 
The rejection of the claims mailed during Final Office Action, dated 04/25/2022, are respectfully maintained. The Response to Arguments described thereto are also incorporated.
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
On briefly stating, applicant’s arguments deemed not commensurate with the actual scope of challenged limitations recited in independent claims. Claim 1 does not require (1) “presenting” a user with multiple candidate industrial sensors capable of performing a selected sensor use case and (2) to render (rather requires retrieving only) a subset of sensor profiles. Junck et al. (US 2018/0164994 A1) in para. 0035 discloses:
 “The controller 138, for instance, can cause the GUI 142 to provide a second user input 152 …Further, the controller 138 can identify one or more sensors of the sensors 106 associated with the selected operating characteristics and corresponding locations of the identified sensors 106 in the machine 102.” 

Office action takes the position that identifying of sensors in Junk means retrieving subset of the sensor profiles because these sensors 106s seen in the GUI 140 are not real sensors, the real sensors are in the actually selected machine. If the real machines have more than two sensors physically installed, more sensor profiles 106s will also be available to select. Claim is silent about finally (physically) installing the retrieved sensors to the selected product for performing a selected sensor use case as applicant also appears to be arguing (see Remarks, 2nd last paragraphs in page 13 & page 15).

Note: If claims are further amended to require argued feature of -- presenting of a user with multiple candidate industrial sensors capable of performing a selected sensor use case, to allow a user to select which of the candidate industrial sensors is to be used for the selected use case --the outstanding rejection can be withdrawn.

Arguments (Section II to IV) against 103 rejection:
 Claims 1, 12, & 19: Applicant argues Junck et al. (US 2018/0164994 A1) in view of Ishikawa et al. (US 2015/0279129 A1) individually or in combination, do not disclose or suggest all aspects set forth in the subject claims. 
Specifically, for claim 1, applicant argues that the cited references fail to teach/suggest bolded portion (i.e., in response to receiving…selection of a sensor use case of the sensor use cases, retrieve, from a library of sensor profiles, a subset of the sensor profiles corresponding to multiple candidate industrial sensors capable of performing the sensor use case for the product to be detected or measured…to indicate, for an industrial sensor of the candidate industrial sensors, a functional capability or property that distinguishes the industrial sensor among the candidate industrial sensors) of the limitation outlined in page 10 of the Remarks. More specifically, applicant contends the cited references fail to teach or suggest the above claimed features based on the following reasons.
a) Applicant argues “However, Junck et al.' s system does not comprise a sensor search component configured …Junck et al.'s system allows a user to select sensors from among sensors that are already installed on the selected machine, such that selection of an available sensor causes that sensor's data to be displayed on the graphical user interface…According to Junck et al., selection of an operating characteristic - alleged by the Examiner to correspond to a claimed use case - does not cause Junck et al.'s GUI to render a subset of sensor profiles corresponding to multiple candidate industrial sensors capable of performing the sensor use case, since Junck et al. has already established which sensor will be used to monitor each of a machine's operating characteristics (that is, each "use case" has already been assigned a sensor). Rather, selection of an operating characteristic causes Junck et al.'s GUI to show graphics corresponding to that sensor's location, as described at paragraph [0036] quoted above…there is no motivation within Junck et al. to present a user with multiple candidate industrial sensors capable of performing a selected sensor use case, to allow a user to select which of the candidate industrial sensors is to be used for the selected use case. It is also noted that the term "candidate" sensor as used in Junck et al. refers to preinstalled sensors that are candidates for selective monitoring, not multiple candidate sensors for performing a selected use case…Since Junck et al. assumes that the decision of which sensors are to be associated with each operational characteristic has already been resolved, there is no disclosure within the cited reference of presenting a user with multiple candidate industrial sensors capable of performing a selected sensor use case, much less doing so based on the selection workflow recited in amended independent claim 1…above, there is no motivation inherent in Junck et al. to present a user with multiple candidate industrial sensors capable of performing a selected sensor use case, as recited in independent claim 1 as amended…However, the observation that Junck et al.' s system has already selected and installed a sensor for each use case (e.g., operational characteristic) is raised by assignee's representative only to make the point that Junck et al.' s system has no reason to present a user with multiple candidate industrial sensors capable of performing a selected sensor use case, nor does Junck et al.' s system do so by any means, much less doing so based on the selection workflow recited in independent claim 1. This point holds true without requiring the claims to recite the uninstalled state of the sensors” (Remarks, pages 11- 15).

Examiner’s Response: Please note although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, applicant argues the disputed limitation requires to “present a user with multiple candidate industrial sensors capable of performing a selected sensor use case, to allow a user to select which of the candidate industrial sensors is to be used for the selected use case”. However, the disputed limitation of claim 1 does not require presenting a user with multiple candidate industrial sensors. Rather, please note the disputed claim language recites:
 “in response to receiving selection of a sensor use case of the sensor use cases, retrieve, from a library of sensor profiles, a subset of the sensor profiles corresponding to multiple candidate industrial sensors capable of performing the sensor use case for the product to be detected or measured”.

	Here, claim requires retrieving a subsect of the sensor profiles that corresponds/relates/associates (somehow) multiple candidate industrial sensors capable of performing the sensor use case for the product to be detected or measured, rather than requiring to displaying/presenting the candidate sensors. Simply put, claim never requires presenting candidate sensors in user interface. Merely retrieving/identifying by a sensor search component does not mean they also have to be presented/displayed for the user to select. 
	Examiner mapped Junck’s selected machine via first user input 148 as claimed “selection of a product”, selected “operating characteristic” via “second user input 152” as claimed “sensor use case” and identified sensors 106s (shown in GUI 150 in fig. 2 because they are software entities corresponding to real sensors installed in the real machines) from “the controller 138 can identify one or more sensors of the sensors 106 associated with the selected operating characteristics and corresponding locations of the identified sensors 106 in the machine 102” (para. 0035) as claimed “subset of sensor profiles”. Examiner notes, applicant’s reply does not challenge this mapping.
	 Thus, the sensor search component clearly identifies/retrieves more than one sensors 106 corresponding/related to the same user case.  Applicant’s reply appears failing to consider this teachings of para. 0035 before concluding only one sensor are pre-assigned/pre-installed for the each of the user cases/operating characteristics. The identifying of the one or more sensors in Junck are after/based on user clicking the input 152, see para. 0035. As such, since it can identify “more sensors” associated with the selected operating characteristics, it also can retrieve a subset of the sensor profiles that are related to/corresponding to multiple candidate industrial sensors capable of performing the sensor use case for the product to be detected or measured. 
	For applicant’s comment of “preinstalled sensors” (from last paragraph of page 13), Examiner requests to refer to response to arguments of previous Office action. Furthermore, applicant’s point of “This point holds true without requiring the claims to recite the uninstalled state of the sensors” is not commensurate with the actual disclosure of the specification and respectfully treated as a mere speculation.

b) With respect to Ishikawa et al. applicant argues:
 “similar to Junck et al., the selection performed by Ishikawa et al.' s system is a selection from among sensors that are already "incorporated in a vehicle" (see, e.g., paragraphs [003 l]-[0032] of Ishikawa et al.), and consequently Ishikawa et al. has no reason to present a user with multiple candidate industrial sensors capable of performing a selected sensor use case, as recited in amended independent claim 1”… these indicated characteristics of respective sensors are not display by Ishikawa et al. for multiple candidate industrial sensors capable of performing a selected sensor use case, but rather for different sensors that are already in service and therefore are carrying out respective different sensing functions” (Remarks, pages 15- 16).
Examiner’s Response: Firstly, examiner clarifies that Ishikawa was recited merely for the limitation of “to indicate, for an industrial sensor of the candidate industrial sensors, a functional capability or property that distinguishes the industrial sensor among the candidate industrial sensors” that is missing in Junck. Second, contrary to applicant’s argument, since Ishikawa discloses, inter alia, “displays effectiveness values, reliability values, sensor value features, and classification performance” (Para. 0107), it clearly teaches the cited limitation. The sensors that are available in the system of Ishikawa can be candidate sensors and their reliabilities values are described as being displayed. Again, claim does not require to display multiple candidate industrial sensors capable of performing a selected sensor use case. In fact, in claim, the indicated/displayed catalog information is not related to “sensor use case”.

c) With respect to claim 7, by pointing to Ishikawa reference applicant argues the “distinguishing factors are useful for comparison among multiple candidate industrial sensors capable of performing a selected sensor use case, as within the context of independent claim 1, but would not be useful distinguishing factors for comparison among multiple sensors performing respective different sensing functions, as in the systems of Junck et al. and Ishikawa et al” (Remarks, page 17).
Response: Examiner respectfully disagrees because this is directed to importing the limitation from the specification and attacking the cited references individually. Claim does not require the rendered “catalog information” that indicate, for an industrial sensor of the candidate industrial sensors, a functional capability or property means displaying of the candidate sensors for the sensor use case. The “sensor use case” is not necessarily required for “the user interface component” to render “catalog information”. Furthermore, please note, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, sensor use case limitation was mapped with Junck reference. When Ishikawa’s teaching of displaying “effectiveness values, reliability values, sensor value features, and classification performance” (see para. 0107) to the identified sensors (Junck, 0035), the combination will allow comparison among multiple candidate industrial sensors capable of performing a selected sensor use case.
d) With respect to independent claims 12 & 19, applicant argues (see, Remarks, pages 17- 18) that these claims are patentable for the similar reasons as claim 1. Examiner respectfully disagrees this argument for the similar rationale set forth above.

e) In section III for claim 8 and in section IV for claim 9 (see, Remarks, pages 19- 20), applicant argues the cited additional references fail to cure the deficiency of independent claims. However, since applicant’s arguments of independent claims deemed non-persuasive as outlined above, these additional arguments of claims 8 & 9 are moot as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115